DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 43 is objected to because of the following informalities:  replace “device comprising:” with “A device comprising:” in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 43, 44, 46 are rejected under 35 U.S.C. 103 as being unpatentable over YASHIKI et al. (US 2017/0082787 A1; YASHIKI) in view of HOLMES (US 2018/0201044 A1).
YASHIKI teaches a device 10 (optical element) [fig 1] comprising: a first micro mirror 12 [fig 1]; a second micro mirror 12 [fig 1]; and a plurality of other micro mirrors 12 [fig 1], and the first micro mirror 12 [fig 1] and the second micro mirror 12 [fig 1] having a single-axis alignment (in the X-axis) [fig 1].
YASHIKI does not teach the first micro mirror, the second micro mirror, and the plurality of other micro mirrors producing a flat ring feature, the flat ring feature is a circle and a shortest axis of the first micro mirror and a shortest axis of the second micro mirror have random rotation.
HOLMES (an embodiment) teaches an optically variable device 1 (security device) [fig 20(a)] [0116], having the reflecting structures 51 [fig 20(a)] being arranged in a spatial orientation that produces a flat ring optical effect (center circle as shown in fig 20(c)) upon incidence of light (diffracted light) [0010], the flat ring feature is a circle [fig 20(c)] and a shortest axis of the first micro mirror 51 [fig 20(b)] and a shortest axis of the second micro mirror 51 [fig 20(b)] have random rotation (shown with the arrow in [fig 20(b)] below).

    PNG
    media_image1.png
    384
    715
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have first micro mirror, the second micro mirror, and the plurality of other micro mirrors producing a flat ring feature, the flat ring feature is a circle and a shortest axis of the first micro mirror and a shortest axis of the second micro mirror have random rotation as taught by HOLMES to the device as disclosed by YASHIKI to produce security document preferably comprising a banknote, identity document, passport, cheque, visa, license, certificate or stamp (HOLMES; [0057]).
Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art YASHIKI et al. (US 2017/0082787 A1; YASHIKI) teaches an optical element 10 includes an upper transparent plastic layer, a lower transparent plastic layer 11, a surface 11s, which is a surface of the lower transparent plastic layer 11, and a plurality of reflective portions 12, which is formed between the upper transparent plastic layer and the lower transparent plastic layer 11. The optical element 10 includes a plurality of transmissive portions 13. Each transmissive portion 13 includes a first section, which is a section of the upper transparent plastic layer that is sandwiched by two reflective portions 12, and a second section, which is a section of the lower transparent plastic layer 11 that is sandwiched by two reflective portions 12. The second section faces the first section. The optical element 10 includes a transmission diffraction portion 20, which is formed by the reflective portions 12 and the transmissive portions 13. The reflective portions 12 reflect visible light and reflect at least part of wavelengths of between 400 nm and 700 nm inclusive. The transmittance of the reflective portions 12 is preferably less than 30%. The transmissive portions 13 transmit at least part of wavelengths of between 400 nm and 700 nm inclusive, and the transmittance of the transmissive portions 13 is preferably 70% or more. The reflective portions 12 may be made of a metal such as Al, Sn, Cr, Ni, Cu, Au, and Ag or a compound, such as oxide, of a metal selected from this group of metals. Of the materials listed above, the reflective portions 12 are preferably made of a material the reflectance and transparency of which change when the material dissolves or corrodes or when the properties of the material are changed, for example. Further, two or more materials in the group of metals and the group of metal compounds listed above may be used. YASHIKI does not anticipate or render obvious, alone or in combination, the first micro mirror is configured to produce a reflection from an incident light that is at least partially diffuse for a first axis of the first micro mirror and at least partially specular for a second axis of the first micro mirror.
Claims 27-42 are allowed.
As of claim 27, the closest prior art YASHIKI et al. (US 2017/0082787 A1; YASHIKI) teaches an optical element 10 includes an upper transparent plastic layer, a lower transparent plastic layer 11, a surface 11s, which is a surface of the lower transparent plastic layer 11, and a plurality of reflective portions 12, which is formed between the upper transparent plastic layer and the lower transparent plastic layer 11. The optical element 10 includes a plurality of transmissive portions 13. Each transmissive portion 13 includes a first section, which is a section of the upper transparent plastic layer that is sandwiched by two reflective portions 12, and a second section, which is a section of the lower transparent plastic layer 11 that is sandwiched by two reflective portions 12. The second section faces the first section. The optical element 10 includes a transmission diffraction portion 20, which is formed by the reflective portions 12 and the transmissive portions 13. The reflective portions 12 reflect visible light and reflect at least part of wavelengths of between 400 nm and 700 nm inclusive. The transmittance of the reflective portions 12 is preferably less than 30%. The transmissive portions 13 transmit at least part of wavelengths of between 400 nm and 700 nm inclusive, and the transmittance of the transmissive portions 13 is preferably 70% or more. The reflective portions 12 may be made of a metal such as Al, Sn, Cr, Ni, Cu, Au, and Ag or a compound, such as oxide, of a metal selected from this group of metals. Of the materials listed above, the reflective portions 12 are preferably made of a material the reflectance and transparency of which change when the material dissolves or corrodes or when the properties of the material are changed, for example. Further, two or more materials in the group of metals and the group of metal compounds listed above may be used. YASHIKI does not anticipate or render obvious, alone or in combination, a single-axis alignment of a micro mirror array that produce a flat ring optical effect, the micro mirror array comprising: a first micro mirror aligned or oriented along a radial direction and aligned with a first axis of the first micro mirror, and a second micro mirror aligned or oriented along the radial direction and aligned with a first axis of the second micro mirror, an amount of tilt or rotation for a second axis, of the first micro mirror, being random, and an amount of tilt or rotation for a second axis, of the second micro mirror, being random.
Claims 28-35 are allowed as being dependent on claim 27.
As of claim 36, the closest prior art YASHIKI et al. (US 2017/0082787 A1; YASHIKI) teaches an optical element 10 includes an upper transparent plastic layer, a lower transparent plastic layer 11, a surface 11s, which is a surface of the lower transparent plastic layer 11, and a plurality of reflective portions 12, which is formed between the upper transparent plastic layer and the lower transparent plastic layer 11. The optical element 10 includes a plurality of transmissive portions 13. Each transmissive portion 13 includes a first section, which is a section of the upper transparent plastic layer that is sandwiched by two reflective portions 12, and a second section, which is a section of the lower transparent plastic layer 11 that is sandwiched by two reflective portions 12. The second section faces the first section. The optical element 10 includes a transmission diffraction portion 20, which is formed by the reflective portions 12 and the transmissive portions 13. The reflective portions 12 reflect visible light and reflect at least part of wavelengths of between 400 nm and 700 nm inclusive. The transmittance of the reflective portions 12 is preferably less than 30%. The transmissive portions 13 transmit at least part of wavelengths of between 400 nm and 700 nm inclusive, and the transmittance of the transmissive portions 13 is preferably 70% or more. The reflective portions 12 may be made of a metal such as Al, Sn, Cr, Ni, Cu, Au, and Ag or a compound, such as oxide, of a metal selected from this group of metals. Of the materials listed above, the reflective portions 12 are preferably made of a material the reflectance and transparency of which change when the material dissolves or corrodes or when the properties of the material are changed, for example. Further, two or more materials in the group of metals and the group of metal compounds listed above may be used. YASHIKI does not anticipate or render obvious, alone or in combination, providing a reflecting layer; and producing a reflecting structure on the reflecting layer, the reflecting structure comprising a single-axis alignment of: a first micro mirror aligned or oriented along a radial direction and aligned with a first axis of the first micro mirror, and a second micro mirror aligned or oriented along the radial direction and aligned with a first axis of the second micro mirror, an amount of tilt or rotation for a second axis, of the first micro mirror, being random, and an amount of tilt or rotation for a second axis, of the second micro mirror, being random.
Claims 37-42 are allowed as being dependent on claim 36.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art RAKSHA (US 20190225003 A1) teaches an article which include a base layer that extends along a first dimension and a second dimension, in which the second dimension is orthogonal to the first dimension. The article may also include reflective ribbons provided on an upper surface of the base layer, in which the reflective ribbons positioned along a common plane extending in the second dimension have dihedral angles that change as a function of distance across the common plane;
- Prior Art Drinkwater (US 20050270604 A1) teaches an achromatic diffractive diffuser comprising a surface relief diffractive device arranged such that, under illumination by ambient light, the diffractive effect serves to provide a uniform achromatic diffuser reflection into a defined viewing zone for observation by an observer, and also such that the achromatic diffractive replay of the device has a non-symmetric distribution of diffractive light intensity between positive and negative diffractive order such that the diffractive efficiency in the desired diffractive order is enhanced over that of the undesired order to provide an enhanced brightness achromatic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882